Exhibit 10.1
 
 




Salary Increases, Bonus Payments, and Stock Option Grants
Approved by the Compensation Committee on November 16, 2005
for Executive Officers


Salary Adjustments
 

 Name    Title  Proposed Salary  Amount of Raise   Donald (Eric) Parsons 
 President-IPNA  $180,000*  $30,000 (20%)*  Jon C. Biro  CFO & Treasurer
 $235,000  $5,000 (2.2%)  

            
* The above salary adjustments are to be effective retroactively. Mr. Parsons’
raise from $150,000 to $168,000 is to be effective October 1, 2005, with an
additional raise to $180,000 to be effective November 20, 2005. All other raises
are to be effective November 1, 2005.


FY 2005 Bonus Payments


All of the bonuses referenced below are to be paid on or before December 15,
2005.



 Name  Title  Bonus Amount  Steve Barkmann  President-Bayshore Industrial
 $80,000 (1) (2) (5)  Dario Masutti  President-ICO Courtenay Australasia    --
(1) (5)  Derek Bristow  President-ICO Europe  $44,927 (1) (3) (5)  Donald (Eric)
Parsons  President-IPNA  $27,000  Jon C. Biro  CFO & Treasurer  $18,845 (4) (5)

 
(1) The bonuses of Messrs. Barkmann, Masutti, and Bristow were calculated
applying the formulas set forth in the Fiscal Year 2005 Executive Leadership
Team Incentive Compensation Plan (“FY 2005 ELT ICP”). Messrs. Barkmann and
Bristow will not be entitled to a bonus if, upon audit by PricewaterhouseCoopers
(“PwC”), their business units are found to have a material weakness or
significant deficiency that leads to PwC to provide a qualified opinion in
connection with the Company’s Fiscal Year (“FY”) 2005 audit.


(2) Applying the formula set forth in the FY 2005 ELT ICP, Mr. Barkmann is
entitled to receive a bonus of $135,360. Mr. Barkmann is receiving stock options
in place of $55,360 of the cash bonus amount - see below.


(3) Mr. Bristow’s bonus amount shall be paid in New Zealand Dollars at the rate
of exchange on the date of payment.


(4) Mr. Biro’s bonus is calculated pursuant to the formula for calculating the
Year Two Annual Incentive Bonus set forth in his employment agreement. Mr. Biro
will not be entitled to this bonus if, upon audit by PwC, the Company is found
to have a material weakness or significant deficiency that leads to PwC to
provide a qualified opinion in connection with the Company’s FY 2005 audit.


(5) Management is in the process of auditing and finalizing the financial
results used to calculate the bonuses, and that bonuses calculated pursuant to
the FY 2005 ELT ICP are subject to minor revision (+/- up to 10%) in the event
that management determines that that bonus calculations should be adjusted based
on the final FY 2005 financial results.

 
 

--------------------------------------------------------------------------------


 
 
11/22/05
Page 2
 
Stock Option Grants


All grants are Non-Qualified Stock Options, granted from the Company’s 1998
employee stock option plan. Date of grant shall be November 18, 2005. All
options have a term of ten years from the date of grant, and shall expire, if
not exercised, on the earlier of ten years from the date of grant or three
months after the employee’s employment with the Company terminates.
 

 Name   Title   Option Grant   Vesting Schedule  Steve Barkmann
 President-Bayshore Industrial   42,260  December 15, 2005 (1)  Jon C. Biro  CFO
& Treasurer  42,000  40/30/30 (2)

        
 (1) Mr. Barkmann’s award of 42,260 options (using a Black-Sholes valuation of
$1.31/option) is in place of $55,360 cash bonus to which he would otherwise be
entitled per the FY 2005 ELT ICP. The option grant will vest on December 15,
2005, provided that Bayshore Industrial, L.P. is not found to have a material
weakness or significant deficiency that leads to PwC to provide a qualified
opinion in connection with the Company’s FY 2005 audit, in which case the option
grant will terminate and will not be exercisable.


(2) 40% of the options granted vest immediately; 30% vest on first anniversary
of date of grant; 30% vest on second anniversary of date of grant.

